REASONS FOR ALLOWANCE
Claims 1-10 and 12-20 are allowed.
Claims 1 and 17 are allowed because the prior art of record fails to disclose or suggest a start-up circuit, or a method thereof, comprising a firs set of switches, a first voltage source, a first node, a second set of switches, a third set of switch, a second voltage source, a resistor, and a switch with the recited connections and operations as recited in the claims.
	Claims 2-9 and 18-20 are allowed because they depend on claims 1 and 17, respectively.
Claim 10, as amended, is allowed because the allowable claim 11 is incorporated into claim 10, so claim 10 is allowed because the prior art of record fails to teach or suggest the limitations “the startup circuit is configured to connect the voltage source to the node by connecting a second voltage source to a second node via a plurality of switches in response to the bandgap circuit being initialized, wherein a voltage of the second node is configured to cause a switch coupled between the voltage source and the node to close” as recited in the claim.
Claims 12-16 are allowed because they depend on claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842